DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes:  LED WITH TRANSMISSIVE MEMBER WITH CONCAVE PORTIONS

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an absorption, derived from Si-OH, appearing in an absorption spectrum by the light-transmissive member, in a wave number range greater than 3700 cm-1 and less than 3000 cm-1 is larger than an absorption in the wave number range of an absorption spectrum by a silicone resin; and absorption peaks, derived from by Si-CH3, appearing in the absorption spectrum by the light-transmissive member, at a wave number of 2960 cm-1 or in the vicinity thereof and at a wave number of 800 cm-1 or in the vicinity thereof are respectively lower than absorption peaks appearing in the absorption spectrum by the silicone resin, at a wave number of 2960 cm-1 or in the vicinity thereof and at a wave number of 800 cm-1 or in the vicinity thereof, the absorption spectra being obtained by infrared spectroscopy.” It is not clear what it means for an absorption to be “derived from Si-OH”. Does it mean that only a part of the absorption spectrum is considered? Does it refer to a chemical composition of the layer? Something else?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, US 2008/0224160 in view of Tansu, US 2011/0155999.
Claim 1: Chang discloses
a light emitting element having a top surface (top of 228, FIG. 3I); 
and a light-transmissive member (270) covering at least the top surface of the light emitting element, the light-transmissive member having a principal surface located above the top surface of the light emitting element;
wherein: 
the principal surface of the light-transmissive member comprises a plurality of concave portions (FIG. 3G);
Note: the applicant discloses straight-line openings as concave (see present FIG. 5, concave portions 140q), which clearly contemplates a definition of “concave” that includes the 
Alternatively, it was known in the art to use a concave pattern in a light extraction layer. See Tansu, light extraction pattern 140, FIG. 1, having concave pattern, FIG. 5. It would have been obvious to have used this pattern in Chang as a known light extraction structure used for a known purpose. 
Chang discloses curing the light extraction layer 250/270, which can be silicone. (See Chang at [0055]; Chang uses the term “silicon resin”, which is silicone). After curing, the light extraction layer 250/270 is subject to UV irradiation (Chang at [0057]). 
The present application sets forth a process of curing a silicone light extraction layer, and then irradiating it with UV. See present specification, [0184]-[0185]. This light extraction layer then has the absorption properties claimed in claim 1. See the present specification, [0186]-[0188], FIGS. 53-55. Alternatively, as explained below with respect to claim 4, Tansu discloses a more specific material that is claimed and disclosed in the present application, and thus Chang in view of Tansu would involve the use of a material that is even more specifically the same as that used by the applicant in the present specification.
Thus Chang in view of Tansu discloses the same process as the present application, and those in the art would expect it to have the same outcome; that is, the same absorption properties. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 5: Chang discloses
a light emitting element having a top surface (top of 228); 
and a light-transmissive member (270) covering at least the top surface of the light emitting element, and having a principal surface located above the top surface of the light emitting element (FIG. 3I); 
wherein: the principal surface of the light-transmissive member comprises a plurality of concave portions; 
Note: the applicant discloses straight-line openings as concave (see present FIG. 5, concave portions 140q), which clearly contemplates a definition of “concave” that includes the 
Alternatively, it was known in the art to use a concave pattern in a light extraction layer. See Suehiro, light extraction pattern 2-1, FIG. 7, having concave pattern, FIGS. 8 and 9. It would have been obvious to have used this pattern in Chang as a known light extraction structure used for a known purpose. 
and a tackiness of the principal surface of the light- transmissive member is lower than a tackiness of a silicone resin.
Chang discloses curing the light extraction layer 250/270, which can be silicone. (See Chang at [0055]; Chang uses the term “silicon resin”, which is silicone). After curing, the light extraction layer 250/270 is subject to UV irradiation (Chang at [0057]). 
The present application sets forth a process of curing a silicone light extraction layer, and then irradiating it with UV. See present specification, [0195]. This light extraction layer then has the tackiness properties claimed in claim 1. See the present specification, [0186]-[0195], FIG. 56. Alternatively, as explained below with respect to claim 4, Tansu discloses a more specific material that is claimed and disclosed in the present application, and thus Chang in view of Tansu would involve the use of a material that is even more specifically the same as that used by the applicant in the present specification.
Thus Chang in view of Tansu discloses the same process as the present application, and those in the art would expect it to have the same outcome; that is, the same tackiness properties. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claims 2 and 6: Chang does not disclose the depth of the structure of the extraction layer, but the claimed depth was known in the art. See Tansu, claim 12. It would have been obvious to have used a depth of concave element known in the art to effectively extract light. Furthermore, changes in dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV). 
Claims 4 and 8: the light-transmissive member of Tansu contains a silicone resin; and the silicone resin contains an organic polysiloxane including a D unit, in which two methyl groups are bonded to a silicon atom (polydimethylsiloxane (PDMS), [0034]). It would have been obvious to use this material in Chang as a known material used for a known structure having a known purpose in a known device. 

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Tansu and Khanarian, US 7,955,531. Chang does not disclose the details of the material used to form the silicone light extraction layer. However, it was known in the art to use the claimed material as a light extraction layer. See Khanarian, FIG. 6, col. 15 ll. 53-56, col. 18 ll. 19-29, which discloses the formation of patterned light extraction layer 120, which can be made of polyphenylsiloxane. It would have been obvious to have used this material in Chang as a known material used for a known structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER BRADFORD/Primary Examiner, Art Unit 2897